NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 3 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 DAVID NOVAK,                                     No. 16-15063

                  Plaintiff-Appellant,            D.C. No. 2:15-cv-02234-JJT

   v.
                                                  MEMORANDUM*
 STATE OF ARIZONA,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                             for the District of Arizona
                    John Joseph Tuchi, District Judge, Presiding

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        David Novak appeals pro se from the district court’s order dismissing his 42

U.S.C. § 1983 action alleging constitutional violations arising from his state

criminal conviction. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal under 28 U.S.C. § 1915(e)(2). Barren v. Harrington, 152 F.3d

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1193, 1194 (9th Cir. 1998) (order). We may affirm on any basis supported by the

record. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir.

2008). We affirm.

      Dismissal with prejudice of Novak’s action against the State of Arizona was

proper because it is barred by the Eleventh Amendment. See Pennhurst State Sch.

& Hosp. v. Halderman, 465 U.S. 89, 100 (1984) (holding that in the absence of

consent, a suit against the State is proscribed by the Eleventh Amendment).

      The district court did not abuse its discretion by denying Novak leave to

amend. See Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc)

(setting forth standard of review and explaining that leave to amend should be

given unless the deficiencies in the complaint cannot be cured by amendment).

      AFFIRMED.




                                         2                                    16-15063